Lesinski, C. J.
Defendant was convicted by a jury on October 21, 1971 of larceny by trick over $100, contrary to MCLA 750.356; MSA 28.588. He was sentenced to from three to five years in prison. He appeals as of right.
On appeal defendant raises two allegations of error. First he argues that the verdict of "guilty as *31charged” by a jury, to a charge of larceny by trick over $100, is reversible error for failure to determine whether the larceny was under or over $100. He cites People v Martin, 91 Mich 650 (1892), in which there was conflicting evidence as to the value of the property stolen. Here complainant testified that he gave defendant $312 in cash. There was no dispute as to the value of the property taken. In such a case the jury verdict is sufficiently clear without any specification of the value of the property.
Defendant’s second allegation of error is that the judge failed to instruct the jury that it must determine whether the larceny was over or under $100. Defendant made no request for instructions. The trial court did instruct the jury on this issue as follows:
"I should like to add this, you must find that the property stolen was over the value of $100. The possible verdicts in this matter is [sic] we find the defendants guilty or we find the defendants not guilty.”
This was sufficient instruction on this point.
While this writer normally does not respond to a dissenting opinion, he is obliged to do so in this instance as the ground for the dissent is raised sua sponte. The issue raised by the dissent regards the need for the court under the circumstances of this case to make a determination as to the competency of defendant to stand trial.
The colloquy upon which Judge Burns relies does not squarely raise the issue of competency to stand trial. Aside from the indicated remarks of the defendant, nothing concerning his actions is found in the record that should have caused the trial court to order a competency hearing; none was requested; none was ordered.
*32This writer would not raise the issue sua sponte as the record does not indicate that there was a miscarriage of justice in this case.
Affirmed.
O’Hara, J., concurred.